Citation Nr: 1530113	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  07-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a temporary total rating based on convalescence following a left knee arthroscopy in June 2011.  

2.  Entitlement to a rating in excess of 10 percent for a low back condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2006 (right shoulder), June 2012 (temporary total rating), April 2013 (low back), January 2015 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In an April 2012 decision, the Board denied entitlement to service connection for a right shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court granted a Joint Motion of the Parties and remanded the case to the Board for action consistent with, the joint motion.

Entitlement to service connection for a right shoulder disability and to a temporary total disability rating due to convalescence for a service connected disability were Remanded by the Board in May 2013 for additional development.  The issues have since returned to the Board.

Additional evidence was received after the most recent statement of the case (SOC).  However, as the evidence is not pertinent to the claim of entitlement to a temporary total rating, a supplemental statement of the case is not necessary.  

The issues of entitlement to service connection for a right shoulder condition and entitlement to increased ratings for PTSD and a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's June 24, 2011, left knee arthroscopy did not require at least one month of convalescence, and did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.


CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence following a June 24, 2011, left knee arthroscopy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the appellant in a May 2012 letter, prior to the date of the issuance of the appealed June 2012 rating decision.  The letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Appellant, and what information and evidence would be obtained by VA.  The letter also provided the Appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Appellant's service, VA outpatient and private treatment have been associated with the record, to the extent possible.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the currently appealed claim, the Board notes that there is no duty to provide an examination or a medical opinion because the evidence of record is sufficient for the Board to render a decision in this matter.  In this respect, as explained below, the evidence contains sufficient medical evaluations and findings following the Veteran's surgery to determine whether a temporary evaluation is warranted.  There is nothing to suggest that any pertinent outstanding medical records are available.  Accordingly, the Board concludes that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VA's duty to assist the Veteran in the development of his claim.

Temporary total rating

The Veteran seeks a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30 for the period following his left knee surgery on June 24, 2011.  He asserts that a temporary total rating is warranted for one month post-surgery.  See VA Form 21-4138 received December 21, 2011 and August 30, 2012.    

Applicable law provides that a total disability rating (100 percent) will be assigned for convalescence without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

A review of the evidence of record shows that the Veteran is service connected for residuals of a left knee injury with chondromalacia.  

The Veteran underwent a left knee arthroscopy and a partial left lateral meniscectomy on June 24, 2011 and was discharged the same day.  Physical activity limitations stated that weight bearing was to be done as tolerated with crutches to assist in balancing for 2-3 days.  He was to keep his lower extremity elevated as much as possible for the first few days to decrease pain and swelling and an ice pack 20 minutes each hour for the first 24 hours.   He was not to drive, operate machinery, drink alcohol or make legal decisions for 24 hours.  

In a July 8, 2011 VA treatment note the Veteran returned two weeks post-status surgery.  He reported he was doing well and the knee was feeling better than it was before surgery.  He was still using crutches to get around be he thought he was about ready to switch back to his cane.  The physical evaluation of the left knee noted the trochar sites were "healing well" and there was no evidence of bleeding, drainage, or infection.  He was able to fully extend his knee and had forward flexion to about 100 degrees.  He could push forward beyond 100 degrees but did complain of a little bit of discomfort.  The impression was that he was "doing well" post surgery.   The sutures were to be removed and Steri strips placed.  The Veteran was instructed to wean off crutches to the cane any time.  He was encouraged to do exercises that he was taught before the surgery.  He wanted to go back to work July 20, 2011.  He needed a note to provide his employer.  He was informed that he could pick up the note between July 15 and July 20.  The Veteran replied that he would be out of town that weekend, but would return the July 18 or 19 to pick up the note.  The plan was to see the Veteran back in six weeks "just to make sure he is doing well."  It was noted that if the knee was not bother him he could canceled his that appointment.

A September 23, 2011 VA treatment note the Veteran returned for a post-surgery evaluation.  The Veteran reported he was doing "very well."  He had no specific complaints with the exception of some mild pain anteriorly with steps and some popping without pain.  Upon physical evaluation of the left knee, incisions were well-healed.  There was no effusion present and the Veteran had full range of motion.  There was a small amount of patellar grind and no tenderness at the medial or lateral joint line.  The assessment was that the Veteran was doing very well and was currently three months out from knee arthroscopy.  The Veteran would need to be back only as needed.  

As articulated in his August 2012 notice of disagreement, the Veteran asserts that a temporary total rating is warranted as he suffered from post-operative residuals which required him to be off work for 3 days short of one month.   

After reviewing the record in its entirety, the Board find that the weight of evidence does not support the criteria for a total convalescent rating under 38 C.F.R. § 4.30 following the June 2011 left knee arthroscopy.   As to the first criterion for surgery necessitating at least one month of convalescence, there is no showing the need for at least month of convalescence.  In this regard, there is no indication from the June 2011 preoperative evaluation report, the operative report itself, or the follow-up record dated approximately two weeks later that the Veteran required a month of convalescence.  Rather, the follow-up record notes that the Veteran was doing quite well and his wounds were healing well.  In fact, two weeks after his surgery, he felt that his knee was better than before surgery and, while still using his crutches, he was ready to switch back to a cane.  His treating physician's assistant agreed that he could be weaned off his crutches at any time.  Notably, the Veteran was able to fully extend his knee and flex his knee to about 100 degrees.  Further, the record shows that the Veteran asked for a letter allowing him to return to July 20, 2011, and there is nothing in the record between his July 8 appointment and his subsequent following up treatment on September 23, 2011, to suggest that he underwent a period of convalescence lasting greater than 1 month.  On the contrary, on his notice of disagreement, the Veteran acknowledged that he returned to work "3 days short of one full month."      

Regarding the second alternate criterion requiring severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, the Board notes that such residuals are not supported by the weight of evidence in this case.  As noted, the July 2011 follow-up record approximately two weeks after the Veteran's surgery shows that the wounds were healing and the Veteran was doing quite well.  There are no other follow-up records that refute this within the first month post-surgery.  By September 2011 the Veteran was instructed to be seen as needed as the surgical incisions were well healed and the Veteran had full range of motion in the left knee.  

Finally, as to the third alternate criteria for immobilization by cast, without surgery, of one major joint or more, this is not applicable in this case.

To reiterate, the pertinent regulation explicitly requires that the need for convalescence be established by the record of hospital discharge or outpatient care following which such convalescence was required, or that treatment records otherwise meet the regulatory requirements.  As is explained above, there is no such medical record of the need for convalescent care from the date of the June 2011 left knee arthroscopic surgery and beyond. 

As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply and the claim for entitlement to a temporary total rating based on need for convalescence following left knee arthroscopic surgery in June 2011 must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.30.


ORDER

Entitlement to a temporary total rating based on convalescence following a left knee arthroscopy in June 2011 is denied.



REMAND

PTSD 

At the outset, the Board notes that the Veteran submitted a February 2015 notice of disagreement with the denial of entitlement to a rating in excess of 50 percent for PTSD in the January 2015 rating decision.  A review of the record shows that the Veteran was not furnished a statement of the case in response to his notice of disagreement.  Because the notice of disagreement placed this issue in appellate status, the matter must be Remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Right shoulder 

There was not substantial compliance with the Board's May 2013 Remand directive.  In particular, page 12 of the prior Remand directed the RO or AMC to furnish the Veteran and his representative with a supplemental statement of the case (SSOC). The record does not show that either the RO or AMC issued a SSOC regarding the Veteran's right shoulder disability after completing additional development.  Accordingly, remand is required for compliance with the previous Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Low back 

The Veteran was most recently afforded a VA contract spine examination in April 2013.  The VA examiner indicated that the Veteran did not report flare-ups that impacted the function of the thoracolumbar spine.  However, in a statement received on the Veteran's VA Form 9 the Veteran reported that flare-ups caused him to miss work with additional subjective complaints not documented in the April 2013 VA examination such as trouble standing and walking for prolonged periods.  Considering it has been nearly 2 years since the most recent VA examination and the Veteran's recent statement suggests of a worsening of the low back condition, the Board finds a new examination is warranted to properly assess the current level of severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Conduct any further development deemed necessary and issue an SOC to the Veteran and his representative, addressing the issue of entitlement to an increased rating for PTSD.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Upon any further development deemed necessary, the AOJ should then schedule the Veteran for a physical VA examination to determine the current severity of his low back disability.   The Veteran's VA claims folder to include a copy of this Remand should be made available to, and should be reviewed by the examiner. 

The examiner should specifically identify (1) range of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  If the Veteran's lumbar spine is ankylosed, this should be made clear.

A report should be prepared and associated with the Veteran's VA claims folder.  The AOJ should ensure that all information required for rating purposes is provided by the VA examiner prior to returning the case to the Board.

3.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC must readjudicate the Veteran's claims for service connection for a right shoulder condition and higher rating for low back disability on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case addressing his right shoulder and low back claims and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


